DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on August 8, 2022 was received. Claims 1, 6 and 13 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued May 6, 2022.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Jimenez Ramos (US 2017/0354985, hereinafter referred to as Ramos) on claims 1-3 and 6-16 are withdrawn because Applicant amended independent claims 1 and 13 to require a pivotable applicator which Ramos fails to explicitly teach.

Claim Rejections - 35 USC § 103
Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Cathers et al. (US 4,239,016).
Regarding claim 1: Ramos discloses a spray coating application system including a guide rail (30) which is a stand supporting a sprayer (52) on a horizontally elongated arm, a pneumatic motor (94), and a masking disc (64) above the sprayer (52) which rotates by way of the motor (94) about an axis of rotation (96) inside the spray (24) field of the sprayer (52) such that it receives an overspray from the spray (24) field to generate a final liquid coating (62) pattern on a surface, where the masking disc (64) also includes a wiper (111) having a scraper blade (112) which is in fixed engagement with the disc (64) in order to remove accumulated blocked spray (68) therefrom (pars. 17, 23-27, 31-35, figured 1-6). Ramos fails to explicitly disclose that the sprayer (52) is rotatable about the elongated arm. 
However, Cathers et al. discloses a similar spraying apparatus provided with spray guns (71) whose spray is partially shielded in which the spray guns (61) are mounted on frameworks (64) which are pivotably adjustable to permit the spray guns (71) to change position or angular orientation about the framework (64) (col. 10 lines 48-54, col. 11 lines 13-25, figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the sprayer (52) of Ramos adjustable in both position and orientation similarly to the spray guns (71) of Cathers et al. such that the sprayer (52) is pivotable about the elongated arm because making elements adjustable is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 2: Ramos discloses that the disc (64) receives the overspray on its lower interior surface (108) which is partially aligned with the spray (24) field from the sprayer (52) (par. 33, figures 2, 4 and 5).
Regarding claim 3: Ramos discloses that the scraper blade (112) is positioned along the lower interior surface (108) in fixed engagement with the disc (64) (par. 33, figure 5). 
Regarding claim 6: Ramos discloses that the guide rail (30) has a bracket (70) having two modular support legs (72) which are vertically adjustable by way of a fastener (82) and slot (84) that allow the masking disc (64) to be vertically adjustable relative to the sprayer (54) (par. 29, figures 1 and 3). While Ramos fails to explicitly disclose that the elongated arm of the sprayer (54) extends between these two legs (72), Ramos does show several different possible orientations for these elements in the figures, for example figure 1 shows the legs (72) to the left of the sprayer (54) from behind while figure 3 shows them to the right of the sprayer (54) from that same orientation. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the sprayer (54) with respect to the legs (72) such that the sprayer (54) arm extends between the legs because simple rearrangement of parts is not considered to be a patentable advance (MPEP 2144.04)
Regarding claims 7-9: Ramos discloses that the masking disc’s (64) vertical position can be adjusted by way of the fastener (82) and slot (84) relative to the spray nozzle (54), and while Ramos fails to explicitly disclose that this will change the spray pattern which is delivered to the workpiece (26) being coated, raising the masking disc (64) relative to the nozzle (54) will inherently expand the spray pattern and lowering it will inherently narrow the spray pattern (par. 29, see figures 2-3).
Regarding claim 10: Ramos discloses that the rotation motor (94) is a pneumatic motor powered by a stream of pressurized air, such that it is a pneumatic rotary actuator (par. 32, figure 2). 
Regarding claim 11: Ramos discloses a pressure regulator (104) which is a control valve secured to the guide rail (30) coupled to the pneumatic motor (94) which controls the pressure level of pressurized air supplied to the motor (94) via the supply hose (102) which inherently controls the rate of rotation of the disc (64) (par. 32, figure 2). 
Regarding claim 12: Ramos discloses that the sprayer (52) has a supply source which transfers coating liquid through a supply hose (56) which is then sprayed from the nozzle (54), which inherently requires some manner of actuator in order to achieve (par. 24, figures 2-3). The supply hose (56) can also be considered an actuator. 
Regarding claim 13: Ramos discloses a spray coating application system including a guide rail (30) supporting a sprayer (52), a pneumatic motor (94), and a masking disc (64) above the sprayer (52) which rotates by way of the motor (94) about an axis of rotation (96) inside the spray (24) field of the sprayer (52) such that it receives an overspray from the spray (24) field to generate a final liquid coating (62) pattern on a surface, where the masking disc (64) also includes a wiper (111) having a scraper blade (112) which is in fixed engagement with the disc (64) in order to remove accumulated blocked spray (68) therefrom (pars. 17, 23-27, 31-35, figured 1-6). Ramos further discloses that the masking disc (64) and sprayer (54) are both selectively adjustable in several dimensions on the rail (30) by way of a slide plate (40) and a fastener (82) and slot (84) (pars. 19-20, 29, figures 1-3). Ramos fails to explicitly disclose that the sprayer (52) is rotatable about the elongated arm. 
However, Cathers et al. discloses a similar spraying apparatus provided with spray guns (71) whose spray is partially shielded in which the spray guns (61) are mounted on frameworks (64) which are pivotably adjustable to permit the spray guns (71) to change position or angular orientation about the framework (64) (col. 10 lines 48-54, col. 11 lines 13-25, figure 4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the sprayer (52) of Ramos adjustable in both position and orientation similarly to the spray guns (71) of Cathers et al. such that the sprayer (52) is pivotable about the elongated arm because making elements adjustable is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 14: Ramos discloses that the disc (64) receives the overspray on its lower interior surface (108) which is within the spray (24) field from the sprayer (52) (par. 33, figures 2, 4 and 5).
Regarding claim 15: Ramos discloses that the lower interior surface (108) is rotated by way of the motor (94) such that the sprayed material (22) accumulates on varying regions of the interior surface (108) (par. 33, figure 5). 
Regarding claim 16: Ramos discloses that the disc (64) rotates such that the coating (22) adhered to the lower interior surface (108) is always transferred to the stationary wiper (110) which is in continuous engagement with the lower interior surface (108) (par. 33, figure 5). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos and Cathers et al. as applied to claims 1-3 and 6-16 above, and further in view of Meyer et al. (DE 3712422).
Regarding claim 4: Ramos discloses that the scraper blade (112) is positioned to be in continuous contact with the lower interior surface (108) due to the force applied by a biasing member (130), (par. 35) but fails to explicitly disclose that the abutment end of the blade (112) which is in contact with the interior surface (108) is flexibly deformable. However, Meyer et al. discloses a similar coating apparatus provided with scrapers (8) that remove excess coating from an object where the scrapers (8) are elastic such that they are flexibly deformable (translation page 3, 7th paragraph, fig. 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use elastically deformable scrapers as taught by Meyer et al. for as the scraper blades (112) of Ramos because Meyer et al. teaches that this allows the scrapers to remove excess coating even when there are minor changes in the geometry of the object being scraped (translation page two, final paragraph).  
Regarding claim 5: Ramos discloses that the scraper (112) removes the accumulated overspray and transfers it to a collection tray (114, 118 in the figures) (par. 33, figures 1-2). 

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Ramos fails to disclose the new amendments to claims 1 and 13 explicitly.
In response:
Applicant’s arguments are moot because they do not refer to the newly cited Cathers et al. reference which teaches the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen Kitt              Examiner, Art Unit 1717
11/3/2022              
                                                                                                                                                                           /YEWEBDAR T TADESSE/